Title: From Thomas Jefferson to Nicholas Lewis, 22 April 1786
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
London April 22. 1786.

I was called here about six weeks ago on public business, and am now again within three or four days of my departure for France. All attempts to induce this nation to enter into such arrangements as may place our commerce on equal terms, are absolutely fruitless.  This is now decided. They think they can have our trade on their own terms. They rely that the Southern states will never interest themselves in a case where the Northern are principal sufferers, that all the states cannot be induced to place the regulation of their commerce in a single body, and that while it is in the hands of thirteen legislatures they need not fear a union in their proceedings. It remains for us to shew whether they are true prophets.
I have put into a trunk here some little articles of calico, ribbon &c. of which I beg Mrs. Lewis’s acceptance. The trunk is directed to you and left in the care of Mr. Fulwar Skipwith. I have put in the same trunk a bundle for my sister Nancy which I will pray you to contrive to her. You know I never write to you without recommending my trees and my grass to you, which are much in my mind. The extension of the latter as much as possible I wish to have pressed. Having nothing new to communicate I conclude with assurances of the esteem with which I am Dear Sir your friend & servt.,

Th: Jefferson

